El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
Las demandantes alegaron en sn demanda qne eran due-ñas de cierta finca urbana qne arrendaron a la demandada de acuerdo con las condiciones qne en la demanda se especi-fican y qne la demandada se negó a firmar la escritura pu-blica convenida no obstante bailarse en posesión de la finca arrendada y estar las demandantes dispuestas a cumplir por su parte con todas las obligaciones estipuladas, y pidie-ron que se condenara a la demandada a otorgar la escritura y a cumplir con todo lo consignado en la misma.
Contestó la demandada aceptando la celebración del con-trato pero negando que diera su conformidad a todas las cláusulas que en la demanda se transcriben. También negó la demandada que ocupara toda la finca. Admitió que ocu-paba una parte de ella por habérsela cedido la American Tobacco Co. que antes la tenía en arrendamiento.
Como materia nueva de oposición a la demanda alegó la demandada:
“Que la demandada después de rectificar el error cometido en la cláusula sexta de la minuta servida por las demandantes a la de-mandada, al fijar la cuantía de mil doscientos dollars cuando el con-venio fue de mil quinientos dollars,” (se refiere a las mejoras que, debía bacer la demandada reintegrando su importe las demandan-tes), “y el error cometido al fijar la cuantía de los dos plazos en que debía pagarse esta suma, estuvo dispuesta a aceptar y cumplir *143las demás condiciones del contrato y a otorgar la escritura del mismo, en tal forma que la demandada realizó las mejoras que tenía la obli-gación de hacer en los ranchones en las que gastó la suma de mil quinientos veinte dollars; que la demandada no otorgó la escritura dél contrato ni siguió cumpliendo sus obligaciones porque las de-mandantes dejaron de cumplir antes la obligación de pagar a la de-mandada el día 10 de marzo de 1921 el primer plazo de novecien-tos dollars a que venían obligadas según la cláusula sexta del con-trato al empezar el arrendamiento, así como también las demandan-tes dejaron de cumplir la obligación fundamental del contrato de entregar la finca arrendada a la demandada que la parte del edifi-cio que debían entregarle estaba ocupada por la Corporación Porto Rico Importing Co. dedicada a la talla de diamantes la que se resis-tía a dejar el local.”
Formuló además la demandada una contrademanda recla-mando, en resumen, el valor de las mejoras realizadas y el de cierta construcción que, según ella, se vió obligada a hacer por no habérsele entregado a tiempo el almacén arren-dado.
Aparece entonces en la transcripción una excepción pre-via y contestación a la contrademanda formulada por la demandada. Al final de dicho escrito consta lo que sigue:
"Alegamos además como materia nueva de oposición — Compen-sación. — Que el contrademandante viene usando y disfrutando una porción del edificio arrendado descrito en la demanda, equivalente a un 93.45 del mismo desde 10 de marzo de 1920, en virtud del con-trato de arrendamiento alegado en la demanda, sin haber satisfecho renta alguna, siendo el canon proporcional a la parte así ocupada de $186.90 mensuales.”
Se celebró la vista practicándose una larga prueba do-cumental y testifical y finalmente la corte de distrito resol-vió el pleito basándose en una relación del caso y opinión que, en su parte final, dice:
"La corte después de un estudio detenido de toda la evidencia en conjunto llega a las siguientes conclusiones en este caso: (a) Que el contrato o convenio de arrendamiento celebrado entre las partes, no fué cumplido por los demandantes, por no haber éstos podido entregar el edificio en la fecha acordada 10 de marzo de 1921. — (b) *144Porque los demandantes tenían la obligación de satisfacer al deman-dado, la suma de seiscientos dollars, por las mejoras introducidas en el edificio por los demandados, al empezar el arrendamiento, o sea el día 10 de marzo de 1921 y no fueron debidamente diligentes para entregar a los demandados la suma así convenida.- — (e) Que los demandantes están en la obligación de satisfacer a los demanda-dos la suma de mil doscientos dollars, por las mejoras introducidas por éstos en el edificio.— (d) Que los demandantes tienen derecho a una compesación de setenta y cinco dollars mensuales, por la parte del edificio que ocupaban los demandados a contar desde el día 10 de marzo de 1921.”
Registrada sentencia de conformidad con las anteriores conclusiones, ambas partes apelaron para ante este tribunal, tramitándose conjuntamente los recursos.
Los errores señalados por la parte demandante son seis: Pueden agruparse en dos, a saber: errores cometidos al apreciar la prueba concluyendo que demuestra el no cumpli-miento del contrato por parte de los demandantes y error al graduar la compensación.
Hemos examinado cuidadosamente la prueba practicada y a nuestro juicio sostiene las conclusiones de la corte sen-tenciadora.
La finca de que se trata es un gran almacén de manipos-tería fabricado en un extenso solar. Estaba ocupado una parte por una fábrica de tallar diamantes y otra por una compañía tabacalera. Allá por el año de 1920 las demandan-tes y la demandada concertaron en principio un contrato de arrendamiento para empezar a regir el 10 de marzo de 1921, por mediación de Julio Niglagioni, quien, declarando en el juicio como testigo de las demandantes, dijo:
“Ellos lo que convinieron delante de mí fue arrendar el almacén citado por cinco años a razón de doscientos dólares mensuales y ha-cer un anticipo el señor Vilaró de seiscientos pesos para unas repa-raciones que ellos calculaban uno en mil doscientos pesos y el otro en mil quinientos, para el señor Vilaró hacer los gastos de eso an-ticipando la mitad al empezar y la mitad al terminar es lo único-que sé en este caso.” '
*145Hemos dicho que la negociación quedó concertada en principio desde 1920 y como la demandada necesitara del local con urgencia, obtuvo que la compañía tabacalera que se ha mencionado le' cediera la parte ocupada por ella. Acto seguido la demandada comenzó a hacer con el consentimiento de las demandantes mejoras en el edificio, invirtiendo más de mil quinientos dólares.
Llegó el 10 de marzo de 1921. Las demandantes lograron que la compañía de diamantes desalojara el local para esa fecha, pero dejándolo en tan malas condiciones que las pro-pias demandantes no lo recibieron y se vieron obligadas a iniciar un pleito en el cual obtuvieron una sentencia a su favor.
Debido a ello es lo cierto que las demandantes no entre-garon en la fecha convenida el local en la forma estipulada, sin que conste que pagaran o intentaran pagar a la deman-dada suma alguna por las mejoras no sólo prometidas reali-zar sino ya realizadas por la demandada. ,
La falta de cumplimiento del contrato por parte de las demandantes resulta, pues, evidente. Conviene agregar que la escritura no llegó a otorgarse porque si bien las partes, estaban conformes en lo substancial, siempre surgían deta-lles sobre los cuales no lograron ponerse de acuerdo. Dos notarios fueron ocupados en la redacción del documento.
En cuanto a la “compensación” la parte demandante y'apelante sostiene que la corte erró porque según ella se demostró que la demandada ocupaba un 94.45 por ciento del local y tratándose- de un arrendamiento cuyo canon era dos-cientos dólares mensuales, la suma de $75 mensuales man-dada pagar, no es la adecuada. La prueba fue contradic-toria. La de la demandada sostuvo que ella sólo llegó a ocupar la tercera parte.
Pero no fué esa la base que, a nuestro juicio, la corte a,doptó. Se admite que con anterioridad a la fecha en que el contrato debía comenzar a regir, la demandada ocupó una parte del local a virtud de convenio con la arrendataria *146de la misma y con la conformidad de las demandantes, pa-gando setenta y cinco dólares al mes. T la corte estimó que esa era la suma que debió continuar satisfaciendo. Esta cuestión volverá a tratarse al estudiar y resolver el recurso interpuesto1'por la demandada. El establecido por las de-mandantes, en atención a todo lo expuesto, debe ser decla-rado sin lugar.
En su alegato la parte demandada y apelante señala la comisión de cuatro errores que pueden agruparse en dos, a saber: primero, los tres cometidos al no eliminar, al per-mitir prueba y al declarar con lugar la compensación, y se-gundo, el cometido al apreciar la prueba en relación con los $5,200 reclamados por daños y perjuicios.
En cuanto a los daños y perjuicios diremos que no se ne-cesita esfuerzo alguno para concluir que el error no existe. Alegó la demandada y pretendió probar en el juicio que por la falta de cumplimiento del contrato por parte de las de-mandantes se vió obligada a construir un ranchón para al-macenar tabaco en Coamo que le costó la suma indicada en-teramente perdida para ella porque el ranchón quedaba a be-neficio del dueño de la finca en que fué edificado. Está tan desprovista de fundamento esta reclamación y es tan exage-rada, que a nuestro juicio no sólo cae por su base, sino que daña la posición de la demandada en el pleito y hace surgir dudas en el ánimo del juzgador al pesar el mérito de sus otras alegaciones.
En cuanto a la “compensación,” de los autos aparece que cuando la parte demandante terminó de' practicar su prueba el demandado dijo:
“Pido que se elimine la contestación a la contrademanda en donde se solicita compensación, porque la parte contraria, en ningún momento durante el trámite ha notificado a esta parte con copia ni tenido esta parte noticia de que se hubiera radicado tal contestación.
“Demandante: Nosotros entendemos que no debe ser eliminada porque, dejando aparte el aspecto de la notificación o no notifica-ción de ese pleading, es lo cierto que en la demanda, conocida bien *147y contestada por la parte demandada en este caso, existe en la sú-plica una parte que es idéntiea a la de compensación de que tratamos, pidiendo a S. S. que en su oportunidad y previo el trámite legal condene a la parte al otorgamiento de la escritura, al cumplimiento de todas las condiciones del contrato que incluye el pago de los cá-nones; suponemos que no es el propósito de la parte rehusar la compensación de la ocupación de un edificio de doscientos dólares mensuales por algo más de un año valiéndose, como dijo mi compa-ñero hace un momento, de un subterfugio o de una argucia.
“Juez: La corte toma en consideración lo solicitado y resolverá en su oportunidad.”
Ya hemos visto que la demandada formuló una contra-demanda en este caso. Y el artículo 115 del Código de En-juiciamiento Civil, al final, dice: “Esta contra-demanda de-berá notificarse a las partes contra quienes se establezca, las cuales podrán interponer excepción previa a la misma, o contestarla como la demanda primitiva.”
Las demandantes hicieron uso del derecho que la ley les concedía y archivaron en los autos su “excepción previa y contestación a la contrademanda” que está fechada el 21 de enero de 1922. La sección no habla de notificación, como lo hace en cuanto a la contrademanda del demandado, y no fué hasta julio de 1922, en el juicio, después de practicada la prueba de la parte demandante, que la demandada le-vantó la cuestión.
Siendo ello así, la corte estaba en condiciones de resolver la cuestión planteada apreciando las circunstancias concu-rrentes. Analizadas éstas, creemos que de haberse cometido algún error en atención a lo dispuesto en el artículo 135 del Código de' Enjuiciamiento Civil, no citado por la demandada apelante en su alegato, tal error no sería perjudicial. Tan enterada estaba la parte demandada, que ella misma tomó la actitud que en cierto modo fijó luego la sentencia. Hay en la evidencia indicaciones tendentes a probar que la deman-dada resolvió permanecer en la parte del almacén que ocu-paba dejando de pagar los alquileres, hasta satisfacerse a sí misma de lo que había gastado en las mejoras.
*148Decidida la cuestión suscitada en cuanto a la notificación, veamos si procedía la compensación.
El artículo 113 del Código de Enjuiciamiento Civil, prescribe :
“Art. 113. — Cuando Rayan existido reclamaciones recíprocas en-tre personas, de tal suerte que, entablada la demanda por una de ellas, baya deducido la otra la reconvención, se considerarán mutua-mente .compensadas las dos reclamaciones basta donde resultaren iguales entre sí, y a ninguna de las partes podrá privársele del con-siguiente beneficio por motivo de cesión o fallecimiento de la otra."
Creemos que ese artículo es de aplicación a este caso. La demandada, en su contrademanda, reclamó el importe de las mejoras que babía realizado en el inmueble arrendado y las demandantes reclamaron entonces, bajo el epígrafe de compensación, los alquileres de la parte del edificio ocupado por la demandada donde las mejoras se habían realizado, no pagados por la demandada. Quizá la forma de la alega-ción no sea un modelo, pero el caso en su totalidad estaba ante la corte y ésta hizo bien en resolverlo terminando el litigio y no eliminando algo de él que necesariamente hu-biera dado lugar a otra reclamación.
•El artículo 113 citado es igual al 440 del Código de En-juiciamiento Civil de California. Las siguientes decisiones ilustran su significado y extensión:
“Para que una reclamación pueda ser usada para compensar otra bajo este artículo debe ser tal que pudiera constituir materia de contrademanda estatutoria. Las contrademandas se diferencian del derecho de contra-reclamación en equidad que requiere alguna circunstancia basada en cuestiones de equidad tales como fraude, insolvencia, o algo semejante, para justificar la intervención de la corte. Tanto el derecho estatutorio como el de equidad, sin embargo, se fundan en la idea de que la existencia de deudas mutuas deriva-das de contratos entre las partes crea la compensación o pago de ambas reclamaciones en tanto en cuanto sean iguales entre sí; pero bajo el código las dos reclamaciones deben ser mutuas y coexistir como causas de acción separadas al comienzo de la acción sobre la *149reclamación principal.” Lyon v. Petty, 65 Cal. 322, 324, 4 Pac. 103.
“Cuando se debe al demandado cierta suma por alquileres o algo parecido y al demandante se debe una suma mayor por intereses, ambas deudas pueden ser compensadas.” Martin v. Ede, 103 Cal. 157, 162, 37 Pac. 199.
“La doctrina de la contra-reclamación se dice estar derivada de la doctrina de compensación del derecho civil, y se asemeja a ésta en muchos respectos. Para permitir las contra-reclamaciones en de-recho deben existir deudas entre las partes por su propio derecho, de la misma clase o calidad, y claramente determinadas o liquida-das.” Naglee v. Palmer, 7 Cal. 543, 546.
Examinada la “compensación” reclamada y acordada en este caso encontramos qne reúne los requisitos que exigen los artículos 1163 y 1164 del Código Civil. Porto Rico Fertiliser Co. v. Gandía, 29 D.P.R. 386, 389.
Por virtud de lo expuesto, también debe declararse sin lugar el recurso establecido por la parte demandada, que-dando así confirmada en todas sus partes la sentencia.